Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Chen; Jian-Chang et al., US 20060286925 A1teaches:
A hot swap fan, capable of being hot swapped in a system, includes a first housing, a second housing, an impeller and a terminal seat. The first housing is assembled with the second housing to form an accommodating space therebetween for accommodating the impeller therein. The terminal seat has at least one terminal electrically connected to the fan so as to enable the fan to be electrically connected to the system and drive the impeller to rotate when the fan is installed in the system. The terminal seat is disposed between the first housing and the second housing. (abstract)

But fails to teach:

having a fan inlet aperture, a second surface oppositely disposed of the first surface on which the blower fan is operatively coupled inside the dual opposite combined blower and impeller system housing, a first side wall having a first notch extending inward along the fan diameter, and a second side wall oppositely disposed to the first side wall to form the dual opposite combined blower and impeller system housing;
the dual opposite combined blower and impeller system housing including a first outlet aperture between the first side wall and the second side wall in the rotational plane of the blower fan; and
the dual opposite combined blower and impeller system housing including a second,
curvilinear impeller aperture between the first side wall and the second side wall in the rotational plane of the blower fan disposed opposite the first outlet aperture, wherein the second, curvilinear impeller aperture curves around a diameter of the blower fan on the impeller side of the dual opposite combined blower and impeller system as stated in claim 1.
Also:
a dual opposite combined blower and impeller system for thermal management comprising:

surface and a second surface oppositely disposed on either side of a rotational plane of the powered blower fan, wherein the first surface or second surface has a fan inlet aperture;
the dual opposite combined blower and impeller system housing having a first side wall and second side wall oppositely disposed to the first side wall and disposed between the first surface and the second surface; a first notch of the first side wall extending internally along the first side of a diameter of the powered blower fan in the rotational plane; a first outlet aperture in the rotational plane of the blower fan moving air in a first direction to a cooling fin stack for directed cooling of the fin stack, pressurize an internal cavity of the chassis; and a second, curvilinear impeller aperture in the rotational plane of the blower fan
moving air in a second direction spread airflow generally opposite to the first direction of the first outlet aperture, wherein the second, curvilinear impeller aperture curves around the diameter of the blower fan on the impeller side of the dual opposite combined blower and impeller system as stated in claim 8.
Also further:
thermally coupling the central processor and the graphics processor to a fin stack;

installing a dual opposite combined blower and impeller system having a powered
blower fan for rotating a plurality of blades within a dual opposite combined blower and impeller system housing where a first aperture on a blower side of the dual opposite blower and impeller system housing between a first side wall and a second side wall oppositely disposed to the first side wall is aligned to move air across the fin stack in a rotational plane of the powered blower fan and a second, curvilinear impeller aperture is oriented to spread airflow angle at least 30 degrees in an opposite direction in the rotational plane of the powered blower fan internally to the information handling system chassis;
aligning a first surface of the dual opposite combined blower and impeller system
housing having an inlet fan aperture over an inlet vent in the information handling system chassis to draw air from outside the information handling system chassis; and
operatively coupling the power source to a motor of the powered blower fan mounted inside the dual opposite blower system housing as stated in claim 16.
Conclusion
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745